PER CURIAM.
Cedell Henderson challenges his convictions of possession of cannabis with intent to sell or deliver and possession of drug paraphernalia and the sentences imposed. Henderson correctly asserts that he was convicted on only one count of possession of cannabis with intent to sell. The written judgment and sentence incorrectly reflect two counts of possession with intent to sell. Henderson also correctly asserts that the written sentence for possession of drug paraphernalia, a first degree misdemeanor, inaccurately indicates that he was sentenced as an habitual offender on this count. We remand with directions to correct the written judgment and sentence. In all other respects, the convictions and sentences are affirmed.
ERVIN, BARFIELD, and WEBSTER, JJ., concur.